UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7653



EDWARD LEE BRAGG,

                                            Petitioner - Appellant,

          versus

JOHN B. METZGER, III; VIRGINIA PAROLE BOARD,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-74-R)


Submitted:   February 7, 1996           Decided:     February 26, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Edward Lee Bragg, Appellant Pro Se. Mary Elizabeth Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order affirming an

order of the magistrate judge denying his motion to amend his 28

U.S.C. § 2254 (1988) petition. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291
(1988), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We deny a certificate of probable cause to appeal and dismiss

the appeal as interlocutory. We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2